Liani J. Reeves, OSB No. 013904
lreeves@bullardlaw.com
Kalia J. Walker, OSB No. 154434
kwalker@bullardlaw.com
Bullard Law
200 SW Market Street, Suite 1900
Portland, OR 97201
503-248-1134/Telephone
503-224-8851/Facsimile

         Attorneys for Defendants University of Oregon and Yue Fang




                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   EUGENE DIVISION


DR. YONGLI ZHANG,                               Case No. 6:18-cv-00232-MK

                     Plaintiff,                 DECLARATION OF KALIA
                                                WALKER IN SUPPORT OF
         v.                                     DEFENDANTS’ RESPONSE TO
                                                PLAINTIFF’S OBJECTIONS TO
UNIVERSITY OF OREGON, and YUE                   FINDINGS AND
FANG,                                           RECOMMENDATIONS OF THE
                                                MAGISTRATE JUDGE ON CROSS-
                     Defendants.                MOTIONS FOR SUMMARY
                                                JUDGMENT

               I, the undersigned Kalia J. Walker, declare that:

               1.    I am a licensed attorney and one of the attorneys for Defendants

University of Oregon and Yue Fang (“Defendants”) in the above-entitled case.

///

///


Page 1    DECLARATION OF KALIA WALKER IN SUPPORT OF DEFENDANTS’
          RESPONSE TO PLAINTIFF’S OBJECTIONS TO FINDINGS AND
          RECOMMENDATIONS OF THE MAGISTRATE JUDGE ON CROSS-MOTIONS
          FOR SUMMARY JUDGMENT
             2.     Attached hereto as Exhibit 1 is a true and accurate copy of a

deposition transcript excerpt from the corporate deposition of James Terborg taken on

October 30, 2018.

I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE
BEST OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS
MADE FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY
FOR PERJURY.

      DATED: November 8, 2019.


                                            By s/Kalia J. Walker
                                               Liani J. Reeves, OSB No. 013904
                                               lreeves@bullardlaw.com
                                               503-248-1134/Telephone
                                               503-224-8851/Facsimile
                                               Attorneys for Defendants
                                               University of Oregon and Yue Fang




Page 2 DECLARATION OF KALIA WALKER IN SUPPORT OF DEFENDANTS’
       RESPONSE TO PLAINTIFF’S OBJECTIONS TO FINDINGS AND
       RECOMMENDATIONS OF THE MAGISTRATE JUDGE ON CROSS-MOTIONS
       FOR SUMMARY JUDGMENT
                          Planet Deposal
                              We Make It Happen"




Transcript of James Terborg,
 Designated Representative
                        Date: October 30, 2018
        Case: Yongli Zhang -v- University of Oregon, et al.




Planet Depos
Phone: 888.433.3767
Email:: transcripts@planetdepos.com
www.planetdepos.com



    WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
                                                              Exhibit 1 Page 1 of 3
                 Transcript of James Terborg, Designated Representative
                             Conducted on October 30, 2018                        12

1           Q.    What was that?
2           A.    I became senior associate dean for faculty
3    affairs.
4           Q.    Okay.    When was that?
5           A.    Maybe 2015, '16.        I'm not sure.         Could be '14,
6    '15.    I'm not sure on the exact date, the year that that
7    I retired.
8           Q.    Okay.    And then -- and then when did you become
9    interim dean?
10          A.    Officially, September I think of 2016, but it
11   might be 2015.       I'm not trying to be evasive here.                  I
12   just don't recall the exact years.
13          Q.    I will represent to you that my client, Yongli
14   Zhang, came up for tenure in the fall of 2015.
15          A.    Okay.
16          Q.    And then met with you in January of 2016 or
17   February of 2016, and you were the interim dean by then.
18          A.    Okay.    I assume that's correct, yes.
19          Q.    So having represented that to you, do you think
20   that you were starting to be the interim dean in
21   September of 2015?
22          A.    Yes.    Then the year prior to that I would have
23   been senior associate dean for faculty affairs.                      The year
24   prior to that I would have been department head.
25          Q.    I understand.       And working part time

                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
                                                                      Exhibit 1 Page 2 of 3
              Transcript of James Terborg, Designated Representative
                          Conducted on October 30, 2018                                 46

1                               CERTIFICATE
2              I, Traci R. Moore, an Oregon Shorthand
3    Reporter, hereby certify that said witness personally
4    appeared before me at the time and place set forth in the
5    caption hereof; that at said time and place I reported in
6    stenotype all testimony adduced and other oral
7    proceedings had in the foregoing matter; that thereafter
8    my notes were transcribed through computer-aided
9    transcription, under my direction; and that the foregoing
10   pages constitute a full, true and accurate record of all
11   such testimony adduced and oral proceedings had, and of
12   the whole thereof.     I further cerify review of the
13   transcript was waived.
14             Witness my hand at Portland, Oregon, this 12th
15   day of November, 2018.
16
17
18
                                                 0
                                                       laiL01103.6r
                                                                 80•••
                                                                    ODOR.
                                                        ParroaVROUKRSON
                                                        ae1M.P.la nM..
                                                     Onoommr•OIMMMInkPM

19                                          _________________________
20                                          Traci R. Moore
21                                          Notorial Commission
22                                          No. 975016
23                                           Expires 5/30/2022
24
25

                               PLANET DEPOS
                  888.433.3767 | WWW.PLANETDEPOS.COM
                                                                            Exhibit 1 Page 3 of 3
                              CERTIFICATE OF SERVICE

         I hereby certify that on November 8, 2019 I served the foregoing
DECLARATION OF KALIA WALKER IN SUPPORT OF DEFENDANTS’
RESPONSE TO PLAINTIFF’S OBJECTIONS TO FINDINGS AND
RECOMMENDATIONS OF THE MAGISTRATE JUDGE ON CROSS-
MOTIONS FOR SUMMARY JUDGMENT on:
         David Griggs
         Griggs Law Group PC
         4900 SW Griffith Drive, Suite 165
         Beaverton, OR 97005

               Adam Carter
               R. Scott Oswald
               The Employment Law Group, PC
               888 17th St. NW, 9th Floor
               Washington D.C., DC 20006

        by electronic means through the Court’s Case Management/Electronic Case File
         system, which will send automatic notification of filing to each person listed
         above.

        by mailing a true and correct copy to the last known address of each person
         listed. It was contained in a sealed envelope, with postage paid, addressed as
         stated above, and deposited with the U.S. Postal Service in Portland, Oregon.

        by causing a true and correct copy to be hand-delivered to the last known
         address of each person listed. It was contained in a sealed envelope and
         addressed as stated above.

        by causing a true and correct copy to be delivered via overnight courier to the
         last known address of each person listed. It was contained in a sealed envelope,
         with courier fees paid, and addressed as stated above.

        by faxing a true and correct copy to the last known facsimile number of each
         person listed, with confirmation of delivery. It was addressed as stated above.

        by emailing a true and correct copy to the last known email address of each
         person listed, with confirmation of delivery.


                                              s/Kalia J. Walker
                                              Liani J. Reeves, OSB No. 013904
                                              Attorneys for Defendants
                                              University of Oregon and Yue Fang


Page 1    CERTIFICATE OF SERVICE
